                                          Case 5:16-cr-00322-EJD Document 423 Filed 07/01/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6                                        SAN JOSE DIVISION

                                   7
                                         UNITED STATES OF AMERICA,
                                   8                                                       Case No. 16-cr-00322-EJD-1
                                                       Plaintiff,
                                   9                                                       ORDER RE REQUEST FOR TIME
                                                 v.
                                  10                                                       Re: Dkt. No. 419
                                         FRITZ KRAMER,
                                  11
                                                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Defendant Fritz Kramer filed a Motion for a New Trial Based on New Evidence, Dkt. No.

                                  14   388, and a Motion for a New Trial Pursuant to Rule 33, Dkt. No. 418, both of which are scheduled

                                  15   to be heard on July 17, 2020. Regarding the hearing, Defendant has now filed a request (1) for

                                  16   time to make a three-part presentation totaling 140 minutes as to his Motion for a New Trial Based

                                  17   on New Evidence, and (2) that standby counsel Daniel Barton and/or Karen McConville be

                                  18   permitted to argue on his behalf as to his Motion for a New Trial Pursuant to Rule 33. Dkt. No.

                                  19   419. The Government may respond to Defendant’s request by July 8, 2020.

                                  20          IT IS SO ORDERED.

                                  21   Dated: July 1, 2020

                                  22                                                  ______________________________________
                                                                                      EDWARD J. DAVILA
                                  23                                                  United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 16-cr-00322-EJD-1
                                       ORDER RE REQUEST FOR TIME
                                                                                       1
